Citation Nr: 0335528	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-22 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a claimed right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from August 2001 to December 
2001.

The case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  At present, the veteran's case is before the Board 
for appellate review.


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Furthermore, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c)).  Moreover, in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1). 

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. App. 
370 (2002).  The RO should attempt to perform a search for 
alternative shources of records for the veteran, including 
his service personnel records, DA-20, medical records, and 
morning and sick reports for his active service from August 
7, 2001 to December 17, 2001.  If the search for alternate 
sources of records is fruitless, the claims folder must be 
properly documented with information obtained from the 
National Personnel Records Center (NPRC) in this regard.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)) (2003).

Further, the Board finds that the veteran should be scheduled 
to undergo a VA examination containing a medical opinion 
regarding the etiology of the claimed right knee disorder.  
If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of 
law, the veteran should be scheduled to undergo a VA 
examination, which should include a medical opinion as to the 
likely etiology of the claimed right knee disorder.

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's case, the RO should 
perform the following development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002); Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); and Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  
The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant as set forth in the 
VCAA and relevant case law as 
specifically affecting the claimed right 
knee disorder.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him for the 
claimed right knee disorder since his 
discharge from service to the present.  
Provide the veteran with release forms 
and ask that a copy be signed and 
returned for each health care provider 
identified and whose treatment records 
are not already contained within the 
claims file.  When the veteran responds, 
obtain records from each health care 
provider he identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
veteran provide information as to the 
dates of any treatment for the claimed 
right knee disorder at any VA medical 
facility since his service to the 
present.  All identified treatment 
records from any reported VA medical 
facility not already contained within the 
claims file should be obtained and 
associated with the claims file.  If the 
search for the above records has negative 
results, the claims file must be properly 
documented with information obtained from 
the VA facility(ies).  Furthermore, the 
veteran should be specifically informed 
as to what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  The RO should contact the veteran and 
request that he submit a NA form 13055 
(Request for Information Needed to 
Reconstruct Medical Data) with 
information as to any dates of in-service 
treatment for the claimed right knee 
disorder, as well as copies of any 
service medical records he has showing 
treatment for a knee disorder.  With the 
information contained in the submitted NA 
form 13055, the RO should request the 
National Personnel Records Center (NPRC) 
to perform all appropriate alternative 
searches for sources of records, 
including the veteran's personnel 
records, DA-20, medical records, and 
morning and sick reports, for the time 
period between August 2001 and December 
of 2001.  Copies of any obtained records 
should be incorporated into the claims 
file.  If the alternative searches for 
sources of records are unsuccessful, 
documentation to that effect must be 
placed in the veteran's claims folder.

5.  After the development described above 
has been completed, make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded the 
following examination:
The veteran should be scheduled to 
undergo a VA examination, conducted by an 
orthopedist, to evaluate the nature, 
severity, and etiology of the claimed 
right knee disorder.  If no such disorder 
is currently found, the examiner should 
so indicate.  The RO must make available 
to the examiner the claims folder.  The 
claims folder must be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed.  All necessary tests 
and studies should be conducted in order 
to render a diagnosis of the claimed 
right knee disorder.  The examiner should 
review all of the veteran's medical 
records and history, and the service and 
post-service medical records.  Following 
an examination of the veteran and a 
review of his medical records and 
history, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the currently 
claimed right knee disorder was incurred 
during the veteran's active service, 
became manifest to a compensable degree 
within a one year period of his discharge 
from service, is related to any in-
service symptomatology or symptoms, 
and/or is otherwise related to his active 
service.  Additionally, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
claimed right knee disorder is related to 
any post-service event(s) or diseases.  
If the etiology of the veteran's right 
knee disorder is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the 
veteran's claim of entitlement to service 
connection for the claimed right knee 
disorder should be readjudicated.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



